DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 11/3/22 have been received. Claims 1, 5, 7, 11, 16,  17, 24, 25, and 27 have been amended.
Claim Objections
3.	The objection to claim 5 is withdrawn because the Applicant amended the claim.
4.	The objection to claim 7 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
5.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 24 is withdrawn because the Applicant amended the claim.

6.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claim 7 is withdrawn because the Applicant amended the claim.  
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-6, 8,  and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al., Nature, Vol.  395, 1998, pp. 878-881.
Regarding claim 1, Kong discloses  a method (title)  comprising: providing a substrate having a substrate surface(silicon substrate, p. 878, Col. 2, line 61); wetting the substrate surface with a catalyst solution having: a liquid(p, 878, Col. 2, lines 63-65); and catalytic  nanoparticles in the liquid, each catalytic nanoparticle including: a metal component(Fe(NO3)3.9H2O, MoO2(acac)2, p. 878, Col. 2, lines 64-65); and a buffer component surrounding the metal component(alumina nanoparticles, p. 878, Col. 2, lines 64-65); applying a carbon source on the substrate surface(methane, p. 879, Col.1 , lines 3-5); and growing carbon nanotubes on the substrate surface(p. 879, Col. 2, lines 1-5).
Regarding claim 2, Kong discloses all of the claim limitations as set forth above. Kong further discloses  the metal component consists essentially of iron(p. 878, Col. 2, lines 64-65).
Regarding claim 3, Kong discloses all of the claim limitations as set forth above. Kong further discloses  the metal component comprises a metal oxide(Fe(NO3)3.9H2O, MoO2(acac)2, p. 878, Col. 2, lines 64-65).
Regarding claim 4, Kong discloses all of the claim limitations as set forth above. Kong further discloses the buffer component comprising buffer particles(alumina nanoparticles, p. 878, Col. 2, lines 64-65).
Regarding claim 5, Kong discloses all of the claim limitations as set forth above. Kong further discloses   the buffer component comprising at least one of aluminum or aluminum oxide(alumina nanoparticles, p. 878, Col. 2, lines 64-65).
Regarding claim 6, Kong discloses all of the claim limitations as set forth above. Kong further discloses   the buffer component comprising amorphous aluminum oxide(alumina nanoparticles, p. 878, Col. 2, lines 64-65).
Regarding claim 8, Kong discloses all of the claim limitations as set forth above. Kong further discloses the metal component comprises a metal-component surface and the buffer component comprises buffer particles on the metal- component surface (Fe(NO3)3.9H2O/alumina/methanol suspension (Fig. 1b).
Regarding claim 16, Kong discloses a method for growing carbon nanotubes on a substrate surface(title), the method comprising: wetting the substrate surface with a catalyst solution having: a liquid(p, 878, Col. 2, lines 63-65); and catalytic  nanoparticles in the liquid, each catalytic nanoparticle including a metal component surrounded by buffer nanoparticles(Fe(NO3)3.9H2O, MoO2(acac)2, alumina nanoparticles, p. 878, Col. 2, lines 64-65, Fig. 1b); applying a carbon source to the substrate surface(methane, p. 879, Col.1 , lines 3-5); and growing carbon nanotubes from the catalytic nanoparticles on the substrate surface(p. 879, Col. 2, lines 1-5).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 9, 14,  and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., Nature, Vol.  395, 1998, pp. 878-881 as applied to claim 1 above in view of Bahattab et al. (US 2012/0114550).
Regarding claim 9, Kong discloses all of the claim limitations as set forth above. Kong discloses the buffer component consists essentially of aluminum-oxide particles (alumina nanoparticles, p. 878, Col. 2, lines 64-65) but does not disclose the metal component consists essentially of iron oxide.  
Bahattab teaches methods and systems of preparing a catalyst to be used in the synthesis of carbon nanotubes through chemical vapor deposition (abstract). Bahattab teaches a ɤ-Al2O3- supported iron oxide pre-catalyst 110 (Fig. 1, [0020]).
It would have been obvious to one of ordinary skill in the art to substitute the metal component in Kong with the metal component consists essentially of iron oxide as taught by Bahattab in order to be used in the synthesis of carbon nanotubes.
Regarding claim 14, Kong discloses all of the claim limitations as set forth above. Kong discloses  the metal component comprising an oxide of a metal(Fe(NO3)3.9H2O, MoO2(acac)2, p. 878, Col. 2, lines 64-65), but does not disclose the method further comprising heating the wetted substrate surface to convert the oxide of the metal to the metal.
Bahattab teaches methods and systems of preparing a catalyst to be used in the synthesis of carbon nanotubes through chemical vapor deposition (abstract). Bahattab teaches a ɤ-Al2O3- supported iron oxide pre-catalyst 110 (Fig. 1, [0020]).  Bahattah teaches this pre-catalyst was then placed in a ceramic boat, located in a horizontal electrical CVD furnace([0034]).  Bahattab teaches the catalyst was flashed for 30 minutes under a steady hydrogen flow at room temperature, the temperature was then gradually raised to 650° C. and this temperature was maintained for two hours for the reduction of iron oxide to iron metal, and hence, the obtainment of ɤ-Al2O3- supported iron catalyst([0034]).
It would have been obvious to one of ordinary skill in the art to modify the method of Kong with  the method further comprising heating to convert the oxide of the metal to the metal as taught by Bahattab in order to be used in the synthesis of carbon nanotubes.
Regarding claim 15, modified Kong discloses all of the claim limitations as set forth above. Modified Kong further discloses  the buffer component comprising AlOx, the method further comprising heating the wetted substrate surface to convert the AlOx to Al2O3 (Kong, Fig. 1b).
13.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., Nature, Vol.  395, 1998, pp. 878-881 as applied to claim 1 above.
Regarding claim 10, Kong discloses all of the claim limitations as set forth above. Kong does not explicitly disclose a molar ratio of the metal component to the buffer component is 1:1.
It would have been obvious to one of ordinary skill in the art to provide in the method of Kong, a molar ratio of the metal component to the buffer component is 1:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
14.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., Nature, Vol.  395, 1998, pp. 878-881 as applied to claim 1 above, in view of Yamamoto et al. (US 2014/0054179).
Regarding claim 11, Kong discloses all of the claim limitations as set forth above. Kong does not disclose  the catalytic  nanoparticles further comprising a passivation layer.
 Yamamoto teaches carbon fibers synthesized by supported catalyst ([0002]). Yamamoto teaches to the solution containing a catalyst metal element, a dispersing agent or a surfactant (preferably cationic surfactant, anionic surfactant) may be added for the purpose of improving dispersibility of the catalyst metal clement([0045]).
It would have been obvious to one of ordinary skill in the art to add to the catalytic nanoparticles of Kong, a passivation layer as taught by Yamamoto in order to improve dispersibility of the catalyst.
15.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., Nature, Vol.  395, 1998, pp. 878-881 as applied to claim 1 above, in view of  Hsu (US 6,440,763) as cited in IDS dated 2/26/21.
Regarding claim 12, Kong discloses all of the claim limitations as set forth above. Kong discloses the substrate is silicon wafers (p. 878, Col. 2, line 50) but does not explicitly disclose  the substrate surface is porous.
Hsu teaches  the field emitter cell 100 is formed on a conductive or semiconductive substrate layer 102 and optimally, substrate layer 102 is a porous silicon substrate with a nanoporous layer in order to provide for highly directional nanotube growth(Col. 5, lines 44-48).
Hsu teaches a catalyst layer 104 is deposited on substrate layer 102 by sputtering or evaporative deposition of a suitable catalyst material, the catalyst layer promotes the growth of nanofilaments of interest under appropriate growth conditions and for carbon nanotube growth, the most effective catalyst layer may comprise iron, nickel or cobalt(Col. 5, lines 49-54).
It would have been obvious to one of ordinary skill in the art to provide in the method of Kong, the substrate surface is porous as taught by Hsu in order to provide for highly directional nanotube growth.
Regarding claim 13, Kong discloses all of the claim limitations as set forth above. Kong discloses  the substrate is silicon wafers (p. 878, Col. 2, line 50) but does not explicitly disclose  the substrate comprises a porous metal.
Hsu teaches  the field emitter cell 100 is formed on a conductive or semiconductive substrate layer 102 and optimally, substrate layer 102 is a porous silicon substrate with a nanoporous layer in order to provide for highly directional nanotube growth(Col. 5, lines 44-48).
Hsu teaches a catalyst layer 104 is deposited on substrate layer 102 by sputtering or evaporative deposition of a suitable catalyst material, the catalyst layer promotes the growth of nanofilaments of interest under appropriate growth conditions and for carbon nanotube growth, the most effective catalyst layer may comprise iron, nickel or cobalt(Col. 5, lines 49-54).
It would have been obvious to one of ordinary skill in the art to provide in the method of Kong, the substrate comprises a porous metal as taught by Hsu in order to provide for highly directional nanotube growth.
16.	Claims  17, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., Nature, Vol.  395, 1998, pp. 878-881 as applied to claim 16 above in view of Bahattab et al. (US 2012/0114550).
Regarding claim 17, Kong discloses all of the claim limitations as set forth above. Kong does not explicitly disclose  further comprising reducing the catalytic catalyst nanoparticles on the substrate surface after the wetting.
Bahattab teaches methods and systems of preparing a catalyst to be used in the synthesis of carbon nanotubes through chemical vapor deposition (abstract). Bahattab teaches a ɤ-Al2O3- supported iron oxide pre-catalyst 110 (Fig. 1, [0020]).  Bahattab teaches this pre-catalyst was then placed in a ceramic boat, located in a horizontal electrical CVD furnacet([0034]).  Bahattab teaches the catalyst was flushed for 30 minutes under a steady hydrogen flow at room temperature, the temperature was then gradually raised to 650° C. and this temperature was maintained for two hours for the reduction of iron  oxide to iron metal, and hence, the obtainment of ɤ-Al2O3- supported iron catalyst([0034]).
It would have been obvious to one of ordinary skill in the art to modify the method of Kong with further comprising reducing the catalytic nanoparticles on the substrate surface after the wetting as taught by Bahattab in order to synthesize carbon nanotubes.
Regarding claim 25, Kong discloses all of the claim limitations as set forth above. Kong does not disclose  the catalytic catalyst nanoparticles comprise Fe3O4, the method further comprising reducing the Fe3O4, on the substrate surface before applying the carbon source to the substrate surface.
Bahattab teaches methods and systems of preparing a catalyst to be used in the synthesis of carbon nanotubes through chemical vapor deposition (abstract). Bahattab teaches a ɤ-Al2:O3- supported iron oxide pre-catalyst 110 (Fig. 1, [0020]).  Bahattab teaches this pre-catalyst was then placed in a ceramic boat, located in a horizontal electrical CVD furnace([0034]).  Bahattab teaches the catalyst was flushed for 30 minutes under a steady hydrogen flow at room temperature, the temperature was then gradually raised to 650° C. and this temperature was maintained for two hours for the reduction of iron oxide to iron metal, and hence, the obtainment of ɤ-Al2O3- supported iron catalyst([0034]).
It would have been obvious to one of ordinary skill in the art to modify the method of Kong with the catalytic nanoparticles comprise Fe3O4, the method further comprising reducing the Fe3O4 as taught by Bahattab in order to synthesize carbon nanotubes.
Regarding claim 26, modified Kong discloses all of the claim limitations as set forth above. Modified Kong further discloses  the buffer nanoparticles comprise AlOx (Kong, alumina nanoparticles, p. 878, Col. 2, lines 64-65).
17.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., Nature, Vol.  395, 1998, pp. 878-881 as applied to claim 16 above, in view of Yamamoto et al. (US 2014/0054179).
Regarding claim 18, Kong discloses all of the claim limitations as set forth above. Kong does not disclose  the catalyst solution further having a dispersing agent.
Yamamoto teaches carbon fibers synthesized by supported catalyst ([0002]). Yamamoto teaches to the solution containing a catalyst metal clement, a dispersing agent or a surfactant (preferably cationic surfactant, anionic surfactant) may be added for the purpose of improving dispersibility of the catalyst metal clement([0045]).
It would have been obvious to one of ordinary skill in the art to add to the catalyst solution of Kong, a dispersing agent as taught by Yamamoto in order to improve dispersibility of the catalyst.
Regarding claim 19, modified Kong discloses all of the claim limitations as set forth above. Modified Kong discloses  the dispersing agent comprises a surfactant(Yamamoto [0045]).
18.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., Nature, Vol.  395, 1998, pp. 878-881  in view of Yamamoto et al. (US 2014/0054179) as applied to claims 16, 18, and 19 above, in view of Brooks et al. (US 2011/0039692).
Regarding claim 20, modified Kong discloses all of the claim limitations as set forth above. Modified Kong does not disclose  the surfactant comprises oleic acid.
Brooks teaches nanocomposite support materials (title). Brooks teaches a method  of preparing a supported catalyst composition comprising  the steps of providing a first organic component containing a support  metal component, providing an aqueous solution containing  a catalyst metal, and contacting the aqueous solution with the first organic component to form an emulsion phase ([0036]). Brooks teaches the first organic component comprises a surface active agent ([0036]). Brooks teaches the method can utilize  as a surface-active agent single and double-tailed cationic, anionic and non-ionic components and these components can include, for example, one or more members selected from the group consisting of AOT, lecithin, oleic acid ([0038]).
It would have been obvious to one of ordinary skill in the art to add to the catalyst solution of modified Kong, the surfactant comprises oleic acid as taught by Brooks as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
19.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., Nature, Vol.  395, 1998, pp. 878-881  as applied to claim 16 above, in view of Tour et al. WO 2013/119295 as cited in IDS dated 2/26/21 with citations from equivalent (US 2014/0313636).
Regarding claim 21, Kong discloses all of the claim limitations as set forth above. Kong does not disclose  the substrate surface comprises a layer of graphene.
Tour teaches improved methods of making graphene-carbon nanotube hybrid materials([0004]).  Tour teaches methods generally include: (1) associating a graphene film with a substrate; (2) applying a catalyst and a carbon source to the graphene film; and (3) growing carbon nanotubes on the graphene film([0004]).  Tour teaches direct growth methods suffer from inadequate CNT-metal-electrode contacts and low-surface-area-utilization-efficiency and thus, graphene has been used to bridge this gap and serve as an interfacial layer between metals and CNTs([0058]).  Tour teaches the use of graphene has also enabled the design of new three dimensional (3D) structures with better performance metrics([0058]).
It would have been obvious to one of ordinary skill in the art to modify the substrate surface of Kong with a layer of graphene as taught by Tour in order to serve as an interfacial layer between metals and CNTs.
Regarding claim 22, modified Kong discloses all of the claim limitations as set forth above. Modified Kong further discloses  the wetting wets the layer of graphene(Tour, [0004]).
20.	Claims 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., Nature, Vol.  395, 1998, pp. 878-881  as applied to claim 16 above.
Regarding claim 24, Kong discloses all of the claim limitations as set forth above. Kong does not explicitly disclose  the catalytic nanoparticles comprise Fe and the buffer nanoparticles comprise Al at a molar ratio of  Al:Fe  in the range between 0.01:1 and 2:1.
It would have been obvious to one of ordinary skill in the art to provide the method of Kong with the catalytic nanoparticles comprise Fe and the buffer nanoparticles comprise Al at a molar ratio of  Al:Fe  in the range between 0.01:1 and 2:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 27, Kong discloses all of the claim limitations as set forth above. Kong discloses the catalytic catalyst nanoparticles have a diameter(Fig. 1b), but does not explicitly disclose wherein the diameter of a majority of the catalytic catalyst nanoparticles is between five nanometers and ten nanometers.
It would have been obvious to one of ordinary skill in the art to provide in the method of Kong, the diameter of a majority of the catalytic catalyst nanoparticles is between five nanometers and ten nanometers,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Allowable Subject Matter
21.	Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the metal component is in a form of a catalytic particle core of at least one of a metal or an oxide of the metal and  wherein the buffer component is in  a form of a buffer layer on a surface of the catalytic particle core of the oxide of the metal.
	In the instant invention,  in some embodiments, the buffer component partially or completely coats the metal component (e.g., metallic core or metallic oxide core) ([0050] US 2020/0207625).  In some embodiments, the buffer component is in the form of a layer on the surface of the metal component (e.g., metallic core or metallic oxide core)([0050]). The catalyst coated substrate was then introduced into the CNT growth chamber, and exposed to high temperatures (750° C.) and atomic hydrogen conditions that activated the catalyst and converted the Fe3O4 and AlOx NPs into metallic Fe and Al2O3 layers, respectively([0138]).
Kong discloses the metal component is in a form of a catalytic particle core of at least one of a metal or an oxide of the metal(Fe(NO3)3.9H2O, MoO2(acac)2, p. 878, Col. 2, lines 64-65, Fig. 1), a Fe(NO3)3.9H2O/alumina/methanol suspension (Fig. 1b)  but does not   disclose, teach or render obvious  wherein the buffer component is in  a form of a buffer layer on a surface of the catalytic particle core of the oxide of the metal.
22.	Claim 23 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the buffer nanoparticles comprise molecular clusters.  
In the instant invention, the production of crystalline Fe3O4 and amorphous AlOx in the Fe3O4/AlOx binary catalyst can be explained by examining the synthesis conditions([0162]). The temperature of the synthesis (200° C.) is above the decomposition temperature of the Fe(acac)3 (>170° C.), but not the Al(acac)3 (>230° C.)([0162]). As such, oleic acid functionalized AlOx clusters are formed([0162]).
Kong does not disclose, teach or render obvious the buffer nanoparticles comprise molecular clusters.  
Response to Arguments
23.	Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724